DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE to 15/980,640 filed on 7/19/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 2007/0030865) and in view of Coble (US 2013/0303836).

Regarding claim 36, Day teaches:
An apparatus (Fig. 14 housing 4), comprising: 
a voice coil actuator (VCA) (voice coil linear actuator 90) that includes a shaft (piston 92); 
a linear-to-rotary motion convertor ([0092]: linear to rotational translator 94) coupled to the shaft of the voice coil actuator (94 coupled to piston 92); 
a rotary encoder coupled to the linear-to-rotary motion convertor so as to indicate a rotation produced by the linear-to-rotary motion convertor (encoder 98 coupled to 94 to indicate a rotation produced by the translator 94); and 
a rotatable shaft coupled to the linear-to-rotary motion convertor so as to rotate in response to a linear motion of the shaft of the VCA (shaft 96 couple to translator 94 so as to rotate in response to linear motion of the piston 92 of the VCA 90); and
a striking implement retainer secured to the rotatable shaft (grating and pivot sub-assembly 86 secured to shaft 96; [0092]: 86 corresponds to elements 46 and 48 of previous Figs; [0085] grating 46 rotates; thus is able to strike; [0080]); and
a controller coupled to provide a drive current to the VCA ([0093] mentions a controller therefore it is obvious that the VCA would only be activated upon receipt of drive current). 
Day doesn’t explicitly teach to rotate a striking implement so as to contact a drum head surface,
reducing the drive current in response to detection of contact of the striking implement with the drum head surface.
However, Coble teaches in [0021]-[0022] a motor powering a drumstick that moves to tap the surface when activated by the controller, thus a robotic drumming coupling a drumstick in response to 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the reduction of the drive signal to have the controller follow a preprogrammed sequence such as sequence of beat of Coble into the apparatus of Day in order to guide the timing (see Coble [0023]).

Regarding claim 37, Day doesn’t explicitly teach:
 wherein the controller is configured to initiate a subsequent contact of the striking implement after the contact is detected after a bounce time elapses.  
However, Coble teaches in [0023] the controller following a preprogrammed sequence such as sequence of beat to guide Para [0023] mentions preprogramed musical passage, sensor, therefore, since controller receives feedback from sensors for the sequence of beat to guide the timing.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the initiation of subsequent contact of the striking implement of Coble into the apparatus of Day in order to have the controller follow a preprogrammed sequence such as sequence of beat to guide the timing (see Coble [0023]).

Regarding claim 38, Day doesn’t explicitly teach:

However, Coble teaches in para [0022] the actuator hitting a drum and the actuator may comprise of a solenoid energized by the controller. Para [0019] mentions a DC adjustable device and comparators. Para [0023] mentions preprogramed musical passage, sensor.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the detection of contact of Coble into the apparatus of Day in order to have the controller follow a preprogrammed sequence such as sequence of beat to guide the timing (see Coble [0023]).

Regarding claim 39, Day doesn’t explicitly teach:
wherein the detection of contact is based on an electrical signal received from the VCA.  

However, Coble teaches in [0021]-[0022] a motor powering a drumstick that moves to tap the surface when activated by the controller, in para [0023]: sensor, therefore, since controller receives feedback from sensors.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the detection of contact based on an electrical signal of Coble into the apparatus of Day in order to have the controller follow a preprogrammed sequence such as sequence of beat to guide the timing (see Coble [0023]).

Regarding claim 40, Day doesn’t explicitly teach:
wherein the detection of contact is based on a comparison of a predetermined home coordinate associated with the drum head and a current coordinate of the striking implement.  
Note: home is interpreted as impact based on Applicant’s specification). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the comparison of a predetermined home coordinate associated with the drum head and a current coordinate of the striking implement of Coble into the apparatus of Day in order to have the controller follow a preprogrammed sequence such as sequence of beat to guide the timing (see Coble [0023]).

Regarding claim 41, Day doesn’t explicitly teach:
wherein the detection of contact is based on a comparison of a predetermined home rotation associated with rotation of the striking implement so as to contact the drum head and a current rotation of the striking implement.
However, Coble teaches in [0022] the actuator hitting a drum. Para [0019] mentions comparators. Para [0023] mentions preprogramed musical passage, sensor, therefore, since controller uses preprogramed musical passage and receives feedback from sensors for the sequence of beat to guide the timing. (Note: home is interpreted as impact based on Applicant’s specification). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the comparison of a predetermined home rotation associated with rotation of the striking implement of Coble into the apparatus of Day in order to have the controller follow a preprogrammed sequence such as sequence of beat to guide the timing (see Coble [0023]).

Allowable Subject Matter
Claims 1-2, 8-11, 19-21, 24, 26-27 and 35 are allowed. 

The amended claim language and the applicant’s remarks in response to the Office Action (1/19/2021) distinguish the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed with respect to independent claim 36 have been fully considered but they are not persuasive. 
	
	Applicant has argued that Coble nowhere teaches or even suggests detection of contact of a striking implement with a drum head surface. 
	Examiner disagrees. Coble teaches in para 0021-0023: the motor powers a drumstick or other contact means, which moves to tap the instrument. Multiple sensors may provide input to the controller. Two or more sensors may be connected to the controller. The sensors input feedback signals into the controller. The controller has comparators for comparing the predetermined stored data with the new incoming sensor signals. 

	Applicant has argued that the proposed Day/Coble combination does not disclose, and a person of ordinary skill the art viewing Day with the benefit of Coble would not have been motivated to modify Day or Coble. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Day teaches a control of motor located internal to a housing with a VCA and a piston as a shaft. It also has a linear to rotational translator coupled to the piston. Day also teaches a grating and pivot sub-assembly secured to shaft to rotate the grating so that it is able to strike. Coble teaches a motor powering a drumstick that moves to tap the surface when activated by the controller. Coble teaches a DC adjustable device and comparators, preprogramed musical passage, sensor. Therefore, one of ordinary skill in the art would think of combining the drumstick and the DC adjustable device, with the sensors into the housing of Day in order to provide a programmed movement of the drumsticks to make a sound.

	Therefore, independent claim 36 is not allowable over the prior art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






     /ZEMENAY T TRUNEH/      Examiner, Art Unit 2846                                                                                                                                                                                                  
9/29/21
/KAWING CHAN/Primary Examiner, Art Unit 2846